Case 18-21576        Doc 27     Filed 12/10/18     Entered 12/10/18 12:35:20          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21576
         Trimaine J Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,369.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21576       Doc 27      Filed 12/10/18    Entered 12/10/18 12:35:20              Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor                  $0.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                        $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                     $0.00
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $0.00

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                               Class   Scheduled      Asserted     Allowed          Paid          Paid
 EXETER FINANCE CORP            Secured       33,817.00            NA             NA           0.00        0.00
 ILLINOIS DEPT OF REVENUE       Secured           593.00           NA             NA           0.00        0.00
 VILLAGE OF FOREST PARK         Unsecured      4,000.00            NA             NA           0.00        0.00
 WILLIAMSON AND BROWN LLC       Unsecured         400.00           NA             NA           0.00        0.00
 FIFTH THIRD BANK               Unsecured           1.00           NA             NA           0.00        0.00
 ACCEPTANCE NOW                 Unsecured      5,338.00            NA             NA           0.00        0.00
 ACS/US BANK NATL/BHEA          Unsecured      2,500.00            NA             NA           0.00        0.00
 ADVANCED REHABILITATION CLINIC Unsecured         796.00           NA             NA           0.00        0.00
 APOGEE LOUNGE                  Unsecured      2,400.00            NA             NA           0.00        0.00
 ARMOR SYSTEMS CO               Unsecured         477.00           NA             NA           0.00        0.00
 ATLAS ACQUISITIONS LLC         Unsecured           1.00           NA             NA           0.00        0.00
 BABS DISCOUNT FURNITURE        Unsecured      2,800.00            NA             NA           0.00        0.00
 BMO HARRIS BANK                Unsecured      1,000.00            NA             NA           0.00        0.00
 CAPITAL ONE                    Unsecured      2,687.00            NA             NA           0.00        0.00
 CASTLE CHEVY                   Unsecured      2,400.00            NA             NA           0.00        0.00
 CERTIFIED SERVICES INC         Unsecured      1,821.00            NA             NA           0.00        0.00
 CHOICE RECOVERY                Unsecured          43.00           NA             NA           0.00        0.00
 CITY OF CHICAGO                Unsecured      2,800.00            NA             NA           0.00        0.00
 CK AUTO PLUS                   Unsecured      2,000.00            NA             NA           0.00        0.00
 COMED                          Unsecured      2,400.00            NA             NA           0.00        0.00
 CREDIT COLLECTION/PROGRESSIVE Unsecured          757.00           NA             NA           0.00        0.00
 DIVERSIFIED CONSULTANT/COMCAS Unsecured          924.00           NA             NA           0.00        0.00
 EASYPAY/DVRA                   Unsecured      1,940.00            NA             NA           0.00        0.00
 ENTERPRISE CAR RENTAL          Unsecured         600.00           NA             NA           0.00        0.00
 FIFTH THIRD BANK               Unsecured      1,846.00            NA             NA           0.00        0.00
 FIFTH THIRD BANK               Unsecured      1,692.00            NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-21576        Doc 27      Filed 12/10/18    Entered 12/10/18 12:35:20                Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal       Int.
 Name                               Class    Scheduled      Asserted     Allowed          Paid          Paid
 FIRST PREMIER BANK              Unsecured         513.00           NA             NA           0.00        0.00
 HERTZ RENT A CAR                Unsecured      2,600.00            NA             NA           0.00        0.00
 ILLINOIS TOLLWAY                Unsecured      1,500.00            NA             NA           0.00        0.00
 IRS                             Unsecured           1.00           NA             NA           0.00        0.00
 JVDB ASC                        Unsecured      8,340.00            NA             NA           0.00        0.00
 MBB                             Unsecured     12,848.00            NA             NA           0.00        0.00
 NATIONWIDE RECOVERY             Unsecured         360.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT               Unsecured          25.00           NA             NA           0.00        0.00
 NICOR GAS                       Unsecured      2,400.00            NA             NA           0.00        0.00
 OMEGA RMS/BOSLEY INC            Unsecured      4,473.00            NA             NA           0.00        0.00
 OVERLAND BOND AND INVESTMENT Unsecured         3,454.00            NA             NA           0.00        0.00
 PEARL CAPITAL RUVUS VENTURES Unsecured         5,500.00            NA             NA           0.00        0.00
 PNC BANK NA                     Unsecured      5,162.00            NA             NA           0.00        0.00
 READY REFRESH                   Unsecured         580.00           NA             NA           0.00        0.00
 SAFE AUTO INSURANCE COMPANY Unsecured          3,000.00            NA             NA           0.00        0.00
 SECURITY CREDIT SERVICE         Unsecured     13,947.00            NA             NA           0.00        0.00
 AT&T DIGITAL LIFE/SEQUIUM ASSET Unsecured         619.00           NA             NA           0.00        0.00
 STATE COLLECTION                Unsecured         375.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim          Principal                 Interest
                                                            Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $0.00                 $0.00               $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21576        Doc 27      Filed 12/10/18     Entered 12/10/18 12:35:20            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
